







Exhibit 10(f)


OLIN CORPORATION AMENDED AND RESTATED
1997 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS


(Codified to reflect amendments adopted through January 1, 2020)


1.Purpose. The purpose of the Olin Corporation 1997 Stock Plan for Non-employee
Directors (the “Plan”) is to promote the long-term growth and financial success
of Olin Corporation by attracting and retaining non-employee directors of
outstanding ability and by promoting a greater identity of interest between its
non-employee directors and its shareholders.


2.Definitions. The following capitalized terms utilized herein have the
following meanings:


“Board” means the Board of Directors of the Company.


“Cash Account” means an account established under the Plan for a Non-employee
Director to which cash Board Chairman fees, Lead Director fees, Committee Chair
fees and Cash Retainers, or other amounts under the Plan, have been or are to be
credited in the form of cash.


“Cash Retainer” means with respect to a Non-employee Director the amount of the
annual cash retainer payable to such Non-employee Director from time to time by
the Company for service as a director. To be entitled to such amount for any
Stock Grant Period, a Non-employee Director must be serving as such on the
Retainer Credit Date immediately prior to the beginning of such Stock Grant
Period; provided, however, that (i) in the event a person becomes in a Stock
Grant Period a Non-employee Director subsequent to such Retainer Credit Date but
prior to May 1, such person shall receive the full annual cash retainer on the
next Credit Date; or (ii) in the event a person becomes a Non-employee Director
subsequent to May 1, such Non-employee Director, on the Credit Date next
following his or her becoming such, shall receive a cash retainer equal to
one-twelfth of the full annual cash retainer payable to each other Non-employee
Director as of the Retainer Credit Date for such Stock Grant Period, multiplied
by the number of whole calendar months remaining in such Stock Grant Period
following the date he or she becomes a Non-employee Director.


“Change in Control” means the occurrence of any of the following events:


(a)any person or Group acquires ownership of Olin’s stock that, together with
stock held by such person or Group, constitutes more than 50% of the total fair
market value or total voting power of Olin’s stock, (including an increase in
the percentage of stock owned by any person or Group as a result of a
transaction in which Olin acquires its stock in exchange for property, provided
that the acquisition of additional stock by any person or Group deemed to own
more than 50% of the total fair market value or total voting power of Olin’s
stock on January 1, 2005, shall not constitute a Change in Control); or


(b)any person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or Group)
ownership of Olin stock possessing 30% or more of the total voting power of Olin
stock; or


(c)a majority of the members of Olin’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of Olin’s board of directors prior to the date of the
appointment or election; or


(d)any person or Group acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or Group)
assets from Olin that have a total Gross Fair Market Value equal to 40% or more
of the total Gross Fair Market Value of all Olin assets immediately prior to
such acquisition or acquisitions, provided that there is no Change in Control
when Olin’s assets are transferred to:


(i) a shareholder of Olin (immediately before the asset transfer) in exchange
for or with respect to Olin stock;


(ii)an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by Olin;





--------------------------------------------------------------------------------





(iii)a person or Group that owns, directly or indirectly, 50% or more of the
total value or voting power of all outstanding Olin stock; or


(iv)an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).


For purposes of this paragraph (d), a person’s status is determined immediately
after the transfer of the assets. For example, a transfer to a corporation in
which Olin has no ownership interest before the transaction, but which is a
majority-owned subsidiary of Olin after the transaction, is not a Change in
Control.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any applicable rules, regulations and/or other guidance thereunder. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.


“Committee” means the Compensation Committee (or its successor) of the Board.


“Common Stock” means the Company’s common stock, $1.00 par value per share.


“Company” or “Olin” means Olin Corporation, a Virginia corporation, and any
successor.


“Credit Date” means the second Thursday in February, May, August and November
and one week after the regularly scheduled board meeting in December or, in the
event the December board meeting extends for more than one day, one week after
the first day of such regularly scheduled board meeting held in December.


“Fair Market Value” means, with respect to a date, on a per share basis, with
respect to phantom shares of Common Stock, the average of the high and the low
price of a share of Common Stock as reported on the consolidated tape of the New
York Stock Exchange on such date or if the New York Stock Exchange is closed on
such date, the next succeeding date on which it is open.


“Gross Fair Market Value” means the value of assets determined without regard to
any liabilities associated with such assets.


“Group” means persons acting together for the purpose of acquiring Olin stock
and includes owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Olin. If
a person owns stock in both Olin and another corporation that enter into a
merger, consolidation purchase or acquisition of stock, or similar transaction,
such person is considered to be part of a Group only with respect to ownership
prior to the merger or other transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Persons will not be
considered to be acting as a Group solely because they purchase assets of the
same corporation at the same time, or as a result of the same public offering.


“Interest Rate” effective as of January 1, 2005, means the rate of interest
equal to the Federal Reserve A1/P1 Composite rate for 90 day commercial paper
plus 10 basis points, or such other specified, non-discretionary interest rate
(or formula describing such rate) established by the Committee on a prospective
basis.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Non-employee Director” means a member of the Board who is not an employee of
the Company or any subsidiary thereof.


“Plan” means this Olin Corporation 1997 Stock Plan for Non-employee Directors as
amended from time to time.


“Prior Plans” means the 1994 Plan and all of the Corporation’s other directors’
compensation plans, programs, or arrangements which provided for a deferred cash
or stock account.


“Retainer Credit Date” means March 1 of each year or the first day in March on
which the New York Stock Exchange is open for trading in such year.







--------------------------------------------------------------------------------





“Retirement Date” means the date the Non-employee Director (i) ceases to be a
member of the Board for any reason and (ii) effective as of January 1, 2005, has
experienced a “separation from service” as that term is used in Code Section
409A.


“Stock Account” means an account established under the Plan for a Non-employee
Director to which shares of Common Stock have been or are to be credited from
time to time in the form of phantom stock.


“Stock Grant Period” means the twelve-month period commencing May 1 of a
calendar year, and ending on April 30 of the immediately following calendar
year.


3.Term. The Plan originally became effective January 1, 1997, and was last
amended and restated effective as of February 26, 2016, and is now amended and
restated as set forth herein. Notwithstanding the foregoing, those provisions
required for compliance with Code Section 409A shall be generally effective as
of January 1, 2005 or as otherwise specifically set forth herein.


4.Administration. Full power and authority to construe, interpret and administer
the Plan shall be vested in the Committee. Decisions of the Committee shall be
final, conclusive and binding upon all parties.


5.Participation. All Non-employee Directors shall participate in the Plan.


6.Grants and Deferrals.


(a)Annual Stock Grant. Subject to the terms and conditions of the Plan, on the
Retainer Credit Date each year, each Non-employee Director shall be credited
with a number of shares of Common Stock with an aggregate Fair Market Value on
such Retainer Credit Date equal to $115,000, rounded to the nearest 100 shares.
To be entitled to such credit for any Stock Grant Period, a Non-employee
Director must be serving as such on the Retainer Credit Date immediately prior
to the beginning of such Stock Grant Period; provided, however, that (i) in the
event a person becomes a Non-employee Director subsequent to the Retainer Credit
Date but prior to May 1, such Non-employee Director shall receive the full
Annual Stock Grant on the next Credit Date; or (ii) in the event a person
becomes a Non-employee Director subsequent to May 1, such Non-employee Director,
on the Credit Date next following his or her becoming such, shall be credited
with that number of shares of Common Stock equal to one-twelfth of the number of
shares issued to each other Non-employee Director as the Annual Stock Grant for
such Stock Grant Period, multiplied by the number of whole calendar months
remaining in such Stock Grant Period following the date he or she becomes a
Non-employee Director (rounded up to the next whole share in the event of a
fractional share). Actual receipt of shares shall be deferred and each eligible
Non-employee Director shall receive a credit to his or her Stock Account for
such shares on the date of such credit. A Non-employee Director may elect in
accordance with Section 6(e) to defer to his or her Stock Account receipt of all
or any portion of such shares after such Non-employee Director’s Retirement
Date. Except with respect to any shares the director has so elected to defer,
certificates representing such shares shall be delivered to the Non-employee
Director (or in the event of death, to his or her beneficiary designated
pursuant to Section 6(h)) on or as soon as practicable, but no later than thirty
(30) days, following such Non-employee Director’s Retirement Date.


(b)Annual Retainer Stock Grant. Subject to the terms and conditions of the Plan,
each Non-employee Director who is such on the Retainer Credit Date of that year
shall receive that number of shares (rounded up to the next whole share) of
Common Stock having an aggregate Fair Market Value of $40,000 on such Retainer
Credit Date. To be entitled to such credit for any Stock Grant Period, a
Non-employee Director must be serving as such on the Retainer Credit Date
immediately prior to the beginning of such Stock Grant Period; provided,
however, that (i) in the event a person becomes in a Stock Grant Period a
Non-employee Director subsequent to such Retainer Credit Date but prior to May
1, such person shall receive the full Annual Retainer Stock Grant on the next
Credit Date; or (ii) in the event a person becomes a Non-employee Director
subsequent to May 1, such Non-employee Director, on the Credit Date next
following his or her becoming such, shall receive that number of shares of
Common Stock equal to one-twelfth of the number of shares issued to each other
Non-employee Director as the Annual Retainer Stock Grant for such Stock Grant
Period, multiplied by the number of whole calendar months remaining in such
Stock Grant Period following the date he or she becomes a Non-employee Director
(rounded up to the next whole share in the event of a fractional share). A
Non-employee Director may elect to defer receipt of all or any portion of such
shares in accordance with Section 6(e). Except with respect to any shares the
director has so elected to defer, certificates representing such shares shall be
delivered to such Non-employee Director (or in the event of death, to his or her
beneficiary designated pursuant to Section 6(h)) as soon as practicable, but no
later than thirty (30) days, following the Retainer Credit Date (or the
applicable Credit Date in the event a person becomes a Non-employee Director
subsequent to the Retainer Credit Date).







--------------------------------------------------------------------------------





(c)Payment of Chairman of the Board Fees, Lead Director Fees, Committee Chair
Fees and Cash Retainer and Election to Receive Fees in Stock in Lieu of Cash.
Cash payments of Committee Chair fees shall be made on the second Credit Date of
each year, and cash payments of Chairman of the Board fees and Lead Director
fees shall be made in four equal payments on the first four Credit Dates of each
year. The Cash Retainer payable to the Non-employee Director shall be payable on
the Retainer Credit Date of each year (or, in the event a person becomes a
Non-employee Director subsequent to the Retainer Credit Date, the next
applicable Credit Date). Except with respect to any cash payments the director
has elected to defer in accordance with Section 6(e), such payment shall be
delivered to the Non-employee Director on or as soon as practicable, but no
later than thirty (30) days, following the applicable Credit Date (or, in the
case of the Cash Retainer, the Retainer Credit Date or applicable Credit Date).
Subject to the terms and conditions of the Plan, a Non-employee Director may
elect to receive all or a portion of the fees as Chairman of the Board, fees as
Lead Director, fees as a Committee Chair and the Cash Retainer payable in cash
by the Company for his or her service as a director for the calendar year in the
form of shares of Common Stock. Such election shall be made in accordance with
Section 6(e). A Non-employee Director who so elects to receive all or a portion
of the Cash Retainer in the form of shares for such year shall be paid on the
Retainer Credit Date (or the applicable Credit Date). The number of shares
(rounded up to the next whole share in the event of a fractional share) payable
to a Non-employee Director who so elects to receive all or a portion of the Cash
Retainer in the form of shares shall be equal to such cash amount divided by the
Fair Market Value of a share of Common Stock on the Retainer Credit Date (or the
applicable Credit Date) of such year. Except with respect to any shares the
director has elected to defer in accordance with Section 6(e), certificates
representing such shares shall be delivered to the Non-employee Director on or
as soon as practicable, but no later than thirty (30) days, following the
Retainer Credit Date (or the applicable Credit Date). A Non-employee Director
who so elects to receive all or a portion of other fees in the form of shares
for such year shall be paid on the applicable Retainer Credit Date or Credit
Date on which the other fees, would have been paid. The number of shares
(rounded up to the next whole share in the event of a fractional share) payable
to a Non-employee Director who so elects to receive all or a portion of the
Board Chairman fees, Lead Director fees or Committee Chair fees in the form of
shares shall be equal to such cash amount divided by the Fair Market Value of a
share of Common Stock on the relevant Credit Date. Except with respect to any
shares the director has elected to defer in accordance with Section 6(e),
certificates representing such shares shall be delivered to the Non-employee
Director on or as soon as practicable, but no later than thirty (30) days,
following the applicable Credit Date.


(d)Deferral of Chairman of the Board Fees, Lead Director Fees, Committee Chair
Fees and Cash Retainer. Subject to the terms and conditions of the Plan, a
Non-employee Director may elect to defer all or a portion of the shares payable
under Section 6(c) and all or a portion of the fees as Chairman of the Board,
fees as Lead Director, fees as a Committee Chair and Cash Retainer payable in
cash by the Company for his or her service as a director for the calendar year.
Such election shall be made in accordance with Section 6(e). A Non-employee
Director who elects to so defer shall have any deferred shares deferred in the
form of shares of Common Stock and any deferred cash fees and retainer deferred
in the form of cash.


(e)Elections.


(1)Deferrals. Effective as of January 1, 2005, all elections to defer payment of
compensation under this Plan shall:


•be made in writing and delivered to the Secretary of the Company,


•be irrevocable once the year to which the election relates commences,


•
be made before January 1 of the year in which the shares of Common Stock or
director’s fees and retainer are to be earned (or, in the case of an individual
who becomes a Non-employee Director during a calendar year, within 30 days of
the date of his or her election as a director; notwithstanding the foregoing no
amounts earned prior to an election shall be deferred by new participants), and



•specify the portions (in 25% increments) to be deferred.


(2)Stock and Cash Account Payments. Effective as of January 1, 2005, Stock and
Cash Accounts shall be paid in a single lump sum payment within 30 days of the
Non-employee Director’s Retirement Date unless the Non-employee Director makes
an election as set forth below:


•a payment election, if any, shall be made on or before the earlier of:





--------------------------------------------------------------------------------







◦
the time such individual makes any deferral election under the Plan, or



◦
the end of the 30 day period following the date an individual first becomes a
Non-employee Director.



•
a payment election may specify a payment date, provided such date is after the
Non-employee Director’s Retirement Date.



•
a payment election may specify the method of payment (lump sum or annual
installments (up to 10)).



Notwithstanding any election, Plan payments will be made (or annual installments
will begin) upon a Non-employee Director’s death. All payments shall be made (or
each annual installment shall be paid) within 30 days of the prescribed payment
date, and any payment election shall be irrevocable except as permitted in
Section 6(e)(4) below.


(3)Dividends and Interest on Stock and Cash Accounts. Dividends and interest on
Stock and Cash Accounts shall be paid as provided in Section 6(e)(8) unless the
Non-employee Director makes an election to have such amounts deferred and
credited back to the appropriate account (and shall be payable in accordance
with Sections 6(e)(2) and (4) herein), provided that such election is made
within the time prescribed by Section 6(e)(2) above.


(4)Change in Payment Election. Any change with respect to a Non-employee
Director’s payment election under the Plan will not be effective for one year,
must be made at least one (1) year in advance of the first date payment is
scheduled and must further defer all payments by at least five (5) years from
the prior scheduled payment date. Notwithstanding the foregoing, for the
transition period beginning January 1, 2005 and ending December 31, 2008, any
Non-employee Director may make a payment election in accordance with Code
Section 409A (and applicable IRS transition relief), in the time and manner
prescribed by the Committee and subject to the following provisions. As of
December 31, 2008, any then effective transition payment elections shall be
irrevocable for the duration of a Non-employee Director’s participation in the
Plan except as set forth in the first sentence of this Section 6(e)(4). No
election made in 2008 under this transition relief will apply to amounts that
would otherwise be payable in 2008, nor may such election cause an amount to be
paid in 2008 that would not otherwise be payable in 2008. No election under this
transition relief may be made retroactively, when Plan payments are imminent, or
after a Non-employee Director has left the Board.


(5)Stock Account. A Non-employee Director who has elected to defer shares under
Sections 6(b) or 6(d) shall receive a credit to his or her Stock Account (a) on
the Retainer Credit Date for amounts deferred from the Annual Stock Retainer
Grant or the Cash Retainer (or the applicable Credit Date in the event a person
becomes a Non-employee Director subsequent to the Retainer Credit Date), and (b)
on the applicable Credit Date for deferrals of other fees. The amount of such
credit shall be the number of shares so deferred (rounded to the next whole
share in the event of a fractional share). A Non-employee Director may elect to
defer the cash dividends paid on his or her Stock Account in accordance with
Section 6(e)(3).


(6)Cash Account. On the applicable Credit Date or in the case of the Cash
Retainer, on the Retainer Credit Date (or applicable Credit Date), a
Non-employee Director who has elected to defer cash fees and/or the Cash
Retainer under Section 6(d) in the form of cash shall receive a credit to his or
her Cash Account. The amount of the credit shall be the dollar amount of such
Director’s Board Chairman fees, Lead Director fees or Committee Chair fees
earned during the immediately preceding quarterly period or the amount of the
Cash Retainer to be paid for the calendar year, as the case may be, and in each
case, specified for deferral in cash. A Non-employee Director may elect to defer
interest paid on his or her Cash Account in accordance with Section 6(e)(3).


(7)Installment Payments. Installment payments from an Account shall be equal to
the Account balance (expressed in shares in the case of the Stock Account,
otherwise the cash value of the Account) at the time of the installment payment
times a fraction, the numerator of which is one and the denominator of which is
the number of installments not yet paid. Fractional shares to be paid in any
installment shall be rounded up to the next whole share. In the event of an
election under Section 6(c) for Board Chairman fees, Lead Director fees,
Committee Chair fees or Cash Retainer to be paid in shares of Common Stock, the
election shall specify the portion (in 25% increments) to be so paid.





--------------------------------------------------------------------------------







(8)Dividends and Interest. Each time a cash dividend is paid on Common Stock, a
Non-employee Director who has shares of such stock credited to his or her Stock
Account shall be paid on the dividend payment date such cash dividend in an
amount equal to the product of the number of shares credited to the Non-employee
Director’s Stock Account on the record date for such dividend times the dividend
paid per applicable share unless the director has elected to defer such dividend
to his or her Stock Account as provided herein. If the Non-employee Director has
elected to defer such dividend, he or she shall receive a credit for such
dividends on the dividend payment date to his or her Stock Account. The amount
of the dividend credit shall be the number of shares (rounded to the nearest
one-thousandth of a share) determined by multiplying the dividend amount per
share by the number of shares credited to such director’s Stock Account as of
the record date for the dividend and dividing the product by the Fair Market
Value per share of Common Stock on the dividend payment date. A Non-employee
Director who has a Cash Account shall be paid interest directly on such
account’s balance at the end of each calendar quarter, payable at a rate equal
to the Interest Rate in effect for such quarter unless such Non-employee
Director has elected to defer such interest to his or her Cash Account, in which
case such interest shall be credited to such Cash Account at the end of each
calendar quarter. All amounts paid pursuant to this subsection (8) shall be paid
on or as soon as practicable, but no later than thirty (30) days, following the
applicable payment date (i.e., the applicable dividend payment date or end date
of the fiscal quarter).


(9)Payouts. Cash Accounts will be paid out in cash and Stock Accounts shall be
paid out in shares of Common Stock unless the Non-employee Director elects at
the time the payment is due to take the Stock Account in cash.


(f)No Stock Rights. Except as expressly provided herein, the deferral of shares
of Common Stock into a Stock Account shall confer no rights upon such
Non-employee Director, as a shareholder of the Company or otherwise, with
respect to the shares held in such Stock Account, but shall confer only the
right to receive such shares credited as and when provided herein.


(g)Change in Control. Notwithstanding anything to the contrary in this Plan or
any election, in the event a Change in Control occurs, amounts and shares
credited to Cash Accounts (including interest accrued to the date of payout) and
Stock Accounts shall be promptly (but no later than thirty (30) days following
the Change in Control) distributed to Non-employee Directors except the Stock
Account shall be paid out in cash and not in the form of shares of Common Stock.
For this purpose, the cash value of the amount in the Stock Account shall be
determined by multiplying the number of shares held in the Stock Account by the
higher of (i) the highest Fair Market Value of Common Stock on any date within
the period commencing thirty (30) days prior to such Change in Control and
ending on the date of the Change in Control, or (ii) if the Change in Control
occurs as a result of a tender or exchange offer or consummation of a corporate
transaction, then the highest price paid per share of Common Stock pursuant
thereto.


(h)Beneficiaries. A Non-employee Director may designate at any time and from
time to time a beneficiary for his or her Stock and Cash Accounts in the event
his or her Stock or Cash Account may be paid out following his or her death.
Such designation shall be in writing and must be received by the Company prior
to the death to be effective.


(i)Prior Plan Accounts. Any transfers made to a Cash Account or a Stock Account
from Prior Plans shall be maintained and administered pursuant to the terms and
conditions of this Plan; provided that prior annual 100- or 204-share grant
deferrals shall be treated as deferrals of 204-share grants under this Plan, the
$25,000 annual share grant under the 1994 Plan shall be treated as deferrals
under Paragraph 6(b) hereof and deferrals of meeting fees under all Prior Plans
and of the excess retainer under the 1994 Plan shall be treated as deferrals
under Paragraph 6(c) hereof. Prior elections and beneficiary designations under
the 1994 Plan and this Plan shall govern this Plan unless changed subsequent to
October 2, 1997.


7.Limitations and Conditions.


(a)Total Number of Shares. The total number of shares of Common Stock that may
be issued to Non-employee Directors under the Plan is 850,000, which may be
increased or decreased by the events set forth in Section 8. Such total number
of shares may consist, in whole or in part, of authorized but unissued shares.
If any shares granted under this Plan are not delivered to a Non-employee
Director or a beneficiary because the payout of the grant is settled in cash,
such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares available for delivery under the Plan.
No fractional shares shall be issued hereunder. In the event a Non-employee
Director is entitled to a fractional share, such share amount shall be rounded
upward to the next whole share amount.





--------------------------------------------------------------------------------







(b)No Additional Rights. Nothing contained herein shall be deemed to create a
right in any Non-employee Director to remain a member of the Board, to be
nominated for reelection or to be reelected as such or, after ceasing to be such
a member, to receive any cash or shares of Common Stock under the Plan which are
not already credited to his or her accounts.


8.Stock Adjustments. In the event of any merger, consolidation, stock or other
non-cash dividend, extraordinary cash dividend, split-up, spin-off, combination
or exchange of shares or recapitalization or change in capitalization, or any
other similar corporate event, the Committee shall make such adjustments in (i)
the aggregate number of shares of Common Stock that may be issued under the Plan
as set forth in Section 7(a) and the number of shares that may be issued to a
Non-employee Director with respect to any year as set forth in Section 6(a) and
the number of shares of Common Stock held in a Stock Account, (ii) the class of
shares that may be issued under the Plan, and (iii) the amount and type of
payment that may be made in respect of unpaid dividends on shares of Common
Stock whose receipt has been deferred pursuant to Section 6(e), as the Committee
shall deem appropriate in the circumstances. The determination by the Committee
as to the terms of any of the foregoing adjustments shall be final, conclusive
and binding for all purposes of the Plan.


9.Amendment and Termination. This Plan may be amended, suspended or terminated
by action of the Board, except to the extent that amendments are required to be
approved by the Company’s shareholders under applicable law or the rules of the
New York Stock Exchange or any other exchange or market system on which the
Common Stock is listed or traded. No termination of the Plan shall adversely
affect the rights of any Non-employee Director with respect to any amounts
otherwise payable or credited to his or her Cash Account or Stock Account.


10.Nonassignability. No right to receive any payments under the Plan or any
amounts credited to a Non-employee Director’s Cash or Stock Account shall be
assignable or transferable by such Non-employee Director other than by will or
the laws of descent and distribution or pursuant to a domestic relations order.
The designation of a beneficiary under Section 6(h) by a Non-employee Director
does not constitute a transfer.


11.Unsecured Obligation. Benefits payable under this Plan shall be an unsecured
obligation of the Company.


12.Rule 16b-3 Compliance. It is the intention of the Company that all
transactions under the Plan be exempt from liability imposed by Section 16(b) of
the Exchange Act. Therefore, if any transaction under the Plan is found not to
be in compliance with an exemption from such Section 16(b), the provision of the
Plan governing such transaction shall be deemed amended so that the transaction
does so comply and is so exempt, to the extent permitted by law and deemed
advisable by the Committee, and in all events the Plan shall be construed in
favor of its meeting the requirements of an exemption. Scheduled Plan payments
will be delayed where the Committee reasonably anticipates that the making of
the payment will violate Federal securities laws or other applicable law;
provided that such payment shall be made at the earliest date at which the
Committee reasonably anticipates that the making of the payment will not cause
such violation.


13.Code Section 409A Compliance. To the extent any provision of the Plan or
action by the Board or Committee would subject any Non-employee Director to
liability for interest or additional taxes under Code Section 409A, it will be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee. It is intended that the Plan will comply with Code Section 409A, and
the Plan shall be interpreted and construed on a basis consistent with such
intent. The Plan may be amended in any respect deemed necessary (including
retroactively) by the Committee in order to preserve compliance with Code
Section 409A. If, regardless of the foregoing, any Non-employee Director is
liable for interest or additional taxes under Code Section 409A with respect to
his or her Account (or a portion thereof), such Account (or applicable portion
thereof) shall be paid at such time. The preceding shall not be construed as a
guarantee of any particular tax effect for any benefits or amounts deferred or
paid out under the Plan.







